UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report ( d ate of earliest event reported): May 12, 2016 CIVEO CORPORATION (Exact name of registrant as specified in its charter) British Columbia, Canada 1-36246 98-1253716 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) Three AllenCenter 333 Clay Street, Suite 4980 Houston, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (713) 510-2400 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions. [_] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [_] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [_] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [_] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders At the 2016 Annual and Special General Meeting of Shareholders held on May 12, 2016, the shareholders of Civeo Corporation (the “Company”) (i) approved amendments to Articles 9.1, 9.3 and 11.2 of the Company’s Articles to change the voting requirement for shareholder approval of certain ordinary and special business from an outstanding voting power standard to a votes cast standard, (ii) elected three Class II nominees to the Board of Directors (the “Board”), (iii) ratified the appointment of Ernst & Young LLP as the Company’s independent registered public accounting firm for 2016 and until the next annual general meeting of shareholders and authorized the Board to determine the remuneration to be paid to Ernst & Young LLP for 2016, (iv) voted, on an advisory basis, in favor of the compensation of the named executive officers, (v) approved the amended and restated 2014 Equity Participation Plan (the “Plan”) to, among other things, increase the number of shares available for issuance thereunder by 10,000,000 shares and (vi) approved a consolidation or reverse share split of the issued and outstanding common shares of the Company . The proposals related to each matter are described in detail in the Company’s definitive proxy statement on Schedule 14A filed with the Securities and Exchange Commission on April 11, 2016. The voting results for each proposal are as follows: Proposal 1 - To approve an amendment to the Company’s Articles to change the voting requirement for shareholder approval of certain ordinary and special business from an outstanding voting power standard to a votes cast standard : For Against Abstain Broker Non-Votes Proposal 2 - To elect the three ClassII nominees to the Board: For Withheld Broker Non-Votes Martin A. Lambert Constance B. Moore Richard A. Navarre Proposal 3 - To ratify the appointment of Ernst& Young LLP as the Company’s independent registered public accounting firm for 2016 and until the next annual general meeting of shareholders and authorize the Board to determine the remuneration to be paid to Ernst & Young LLP for 2016 : For Withheld Broker Non-Votes Invalid 8 Proposal 4 - To approve, on an advisory basis, the compensation of named executive officers: For Against Abstain Broker Non-Votes Proposal 5 - To approve the Plan to, among other things, increase the number of shares available for issuance thereunder by 10,000,000 shares, subject to adjustment in accordance with the terms of the Plan upon implementation of the reverse share split described below in Proposal 6: For Against Abstain Broker Non-Votes Proposal 6 - To approve a consolidation or reverse share split of the issued and outstanding common shares of the Company, whereby, at the discretion of the Company’s Board, the outstanding common shares would be combined, converted and changed into a lesser number of common shares at a ratio to be selected by the Board in the range of 1:4 to 1:15, and related amendments to the Company’s Notice of Articles and Articles to effect a proportional reduction in the number of authorized common shares based on the selected reverse share split ratio (rounded up to the nearest integral multiple of 1,000,000), effective upon implementation of the reverse share split: For Against Abstain Broker Non-Votes 2 Item9.01 Financial Statements and Exhibits (d) Exhibits. EXHIBIT NUMBER EXHIBIT DESCRIPTION Amended and Restated Articles of Civeo Corporation. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: May 13, 2016 CIVEO CORPORATION By: /s/Frank C. Steininger Name: Frank C. Steininger Title: Senior Vice President, Chief Financial Officer and Treasurer EXHIBIT INDEX EXHIBIT NUMBER EXHIBIT DESCRIPTION Amended and Restated Articles of Civeo Corporation.
